            Case 1:18-cv-09352-AJN Document 43 Filed 07/09/19 Page 1 of 2




UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

BLOCKCHAIN TECHNOLOGIES CORPORATION,
                                                             Case No. 18-cv-09352 (AJN)
                                   Plaintiff,

                    -   against -

RVH INC. and ROBERT HERSKOWITZ,
                                                            Hon. Alison J. Nathan
                                   Defendants.


RVH INC. and ROBERT HERSKOWITZ,
                                                            NOTICE OF WITHDRAWAL
         Third-Party Plaintiffs,

                        v.

NIKOLAOS SPANOS a/k/a NICK SPANOS and THE
SYNAPSE FOUNDATION d/b/a ZAP.ORG,

         Third-Party Defendants.




TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that the undersigned attorney hereby withdraws his appearance

in the above-captioned matter on behalf of Plaintiff BlockChain Technologies Corp. and third-

party defendants Nikolaos Spanos and The Synapse Foundation d/b/a Zap.org (collectively, the

“BlockChain Parties”), and requests that no further notices be given to or required of him in this

action, and therefore to be removed from the Court’s ECF notification system.




{01015730.DOC;1 }
            Case 1:18-cv-09352-AJN Document 43 Filed 07/09/19 Page 2 of 2



         Robinson Brog Leinwand Greene Genovese & Gluck P.C. no longer represents the

BlockChain Parties. Peter R. Ginsberg, counsel for the BlockChain Parties, is now associated

with the law firm of Sullivan & Worcester LLP.

Dated: July 9, 2019                       ROBINSON BROG LEINWAND GREENE
       New York, New York                 GENOVESE & GLUCK P.C.

                                          By: s/ Nicholas M. Menasché
                                                 Nicholas M. Menasché

                                          875 Third Avenue, 9th Floor
                                          New York, NY 10022
                                          Tel: (212) 603-6300
                                          Fax: (212) 956-2164
                                          Email: nmm@robinsonbrog.com




{01015730.DOC;1 }
